DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 24, 2022 has been entered.
Priority
This application is a 371 of PCT/US2018/024805 03/28/2018, which claims benefit of US Document No. 62/478,385 03/29/2017.
Status
This Office Action is in response to Applicants' Amendment filed on May 24, 2022, in which Claims 2, 3, 7, 8 and 11-18 are cancelled, Claims 1 and 9 are amended to change the scope and breadth of the claims.  Claims 1, 4-6, 9, 10 and 19 are pending in the instant application, which will be examined on the merits herein.
Information Disclosure Statement
The information disclosure statement (IDS) filed May 24, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-6, 9, 10 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In Claim 1, line 21, the description of the R2 symbol is unnecessary since the text describing the use of the R2 group as a moiety of the substituted cellulose ester has been canceled (see line 18 of Claim 1). 
	In Claim 1, line 23, the description of the R3 symbol is unnecessary since the text describing the use of the R3 group as a moiety of the substituted cellulose ester has been canceled (see line 20 of Claim 1). 
	Claims 4-6, 9, 10 and 19 are also rejected for the same reason disclosed for Claim 1 since these are dependent from Claim.
	The comma at the end of Claim 1 should be deleted or changed to a period.
	Claim 10 lacks clarity by being dependent from Claim 8 since Claim 8 has been canceled.
	In Claim 10, the term “pivaloyl” that is mentioned in line 2 lacks clear antecedent basis since pivaloyl is not previously recited in any of the previous claims.  The term was previously mentioned in Claim 8 before Claim 8 was canceled.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 4-6, 9, 10 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The Buchanan et al patent (US Patent No. 9,777,074 B2, provided with the attached PTO-892), is representative of the closest prior art of record.  The Buchanan et al publication discloses regioselectively substituted cellulose esters in TABLE 13 on page 37 at Examples 42.1 to 42.7 (C ) cellulose esters wherein the C2, C3 and C6 positions discloses degrees of substitution (DS) for acetate and propionate groups.  The current set of claims were amended to require the presence of an aryl group at the C6 position represented by R4 being a (C6-20)aryl and having a degree of substitution of   R4-CO- at the C6 position ("C6DSR4") in the range of from about 0.1 to about 1.0, which is not disclosed in the Buchanan et al patent.

Summary
	No claim has been allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/LEIGH C MAIER/Primary Examiner, Art Unit 1623